PER CURIAM.
Duncan Victor Ayemere Idokogi seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C. § 2254 (2000), and denying reconsideration. We have reviewed the record and the district court’s opinion and conclude on the reasoning of the district court that Idokogi has not made a substantial showing of the denial of a constitutional right. See Idokogi v. Ashcroft, No. CA-01-4039-L (D. Md. Mar. 25, 2002; Apr. 19, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). This dismissal is without prejudice to Idokogi’s right to file a petition under 28 U.S.C. § 2241 (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.